Exhibit 10.5








CERTAIN CONFIDENTIAL INFORMATION IDENTIFIED IN THIS DOCUMENT, MARKED BY [**],
HAS BEEN EXCLUDED FROM THE EXHIBIT BECAUSE IT IS BOTH (I) NOT MATERIAL AND (II)
WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED.














September 20, 2019


[**]




Re: Exclusive Supply of [**] Pens for Apomorphine


Dear [**],


Reference is made to that certain Memorandum of Understanding for the Supply of
[**] Pens and [**] of [**] for [**] (the “MOU”) executed February 25, 2019 by
and among US WorldMeds, LLC (“USWM”), Britannia Pharmaceuticals Ltd. (“BPL”),
and [**] (“[**]”) (USWM, BPL, and [**] each a “Party” and collectively, the
“Parties”). Capitalized terms used but not otherwise defined herein have the
respective meanings assigned to the same in the MOU.


In regard to the supply of [**] pens for the administration of apomorphine to
treat symptoms of Parkinson’s disease (hereinafter, “RLPs”), the Parties,
intending to be legally bound, hereby agree as follows:


[**] shall not, and shall not authorize or permit any of its affiliates,
representatives, or agents to, directly or indirectly, (i) enter into or
participate in any discussions or negotiations with any person or group of
persons other than USWM, BPL or either of their respective affiliates regarding
a Restricted Transaction, (ii) furnish any non-public information relating to
USWM, BPL or either of their respective affiliates or businesses, in all cases
for the purpose or with the effect of assisting with or facilitating a
Restricted Transaction, or (iii) enter into a Restricted Transaction or any
agreement, arrangement or understanding, including without limitation, any
legally binding agreement, letter of intent, term sheet or similar document
relating to a Restricted Transaction. Immediately upon execution of this letter
agreement, [**] shall, and shall cause its affiliates, representatives, and
agents to, terminate any and all existing discussions or negotiations with any
person or group of persons other than USWM, BPL or either of their respective
affiliates regarding a Restricted Transaction.


As used herein, a “Restricted Transaction” means the [**], [**], [**], [**],
[**] or [**] of RLPs in the United States market during the Exclusivity Period
(as defined below).


As used herein, “Exclusivity Period” means, together with any Extended
Exclusivity Periods, the period of time commencing on the date of last signing
below and continuing for [**] thereafter; provided, however, that USWM shall be
entitled to extend the Exclusivity Period for up to [**] successive [**] periods
(each an “Extended Exclusivity Period”) upon USWM and/
[**] = CERTAIN CONFIDENTIAL INFORMATION OMITTED

--------------------------------------------------------------------------------



or BPL (x) providing [**] written notice of their intent to extend the
Exclusivity Period (or an Extended Exclusivity Period, if applicable) at least
[**] days prior to the end of the then-current Exclusivity Period and (y) paying
[**] $[**] within [**] days prior to the end of the then-current Exclusivity
Period (or an Extended Exclusivity Period, if applicable). For purposes of
clarity, (i) if the Exclusivity Period is extended pursuant to this paragraph,
the terms and conditions of this letter agreement during each such Extended
Exclusivity Period shall be the same as the terms and conditions in effect
immediately prior to such extension and (ii) the aggregate Exclusivity Period
including all Extended Exclusivity Periods shall not exceed [**] from the date
of last signing below. In addition, [**] agrees to support USWM by maintaining
sufficient manufacturing capabilities to ensure commercial supply to USWM of
additional RLPs until the [**] of (i) [**] (under terms to be negotiated in good
faith), or (ii) for so long as the [**] of [**] (as defined in the MOU) is
delayed beyond [**] due to [**] related to [**], but no [**] than [**].


As sole consideration for [**] obligations hereunder, USWM shall make the
following [**], [**] payments to [**] (which [**] hereby acknowledges
constitutes good and valuable consideration) within [**] business [**] of the
occurrence of the following Milestone Events:

PaymentAmount
Milestone Event


1$[**]
Prior to [**]


2$[**]
[**] months elapse from the date Payment 1 above is made


3$[**]
[**] months elapse from the date Payment 2 above is made


4, 5 and 6, each only if there is a corresponding [**]


$[**]
[**] days before expiration of the [**] or then-current [**]



Miscellaneous


The Parties hereto acknowledge that a breach of this letter agreement would
cause irreparable harm for which monetary damages would be an inadequate remedy.
Accordingly, the Parties hereby agree that USWM may seek equitable relief in the
event of any breach or threatened breach of this letter agreement, including
injunctive relief against any breach thereof and specific performance of any
provision thereof, in addition to any other remedy to which USWM may be
entitled.




Page 2 of 4


[**] = CERTAIN CONFIDENTIAL INFORMATION OMITTED


37154234.1 08/14/2020


--------------------------------------------------------------------------------



This letter agreement shall be governed by and construed in accordance with the
internal laws of the state of Delaware, United States of America, without giving
effect to any choice or conflict of law provision or rule (whether of the state
of Delaware or any other jurisdiction) that would cause the application of laws
of any jurisdiction other than those of the state of Delaware. The prevailing
party in any dispute arising under this letter agreement and/or the subject
matter set forth herein shall be entitled to recover all reasonable attorney’s
fees and costs incurred by the prevailing party due to any such dispute.


No Party hereto may assign any of its rights or delegate any of its obligations
hereunder without the prior written consent of the other Parties, which consent
shall not be unreasonably withheld, conditioned or delayed; provided, however,
that any Party hereto may assign its rights or delegate its obligations, in
whole or in part, without such consent, to an entity that acquires all or
substantially all of the business or assets of such Party to which this letter
agreement pertains, whether by merger, reorganization, acquisition, sale, or
otherwise. Any purported assignment or delegation in violation hereof shall be
null and void. This letter agreement shall be binding upon and inure to the
benefit of any permitted assignee or delegate.


Nothing herein is intended or shall be construed to confer upon any person or
entity other than the Parties and their successors or assigns, any rights or
remedies under or by reason of this MOU.


This letter agreement may be executed in counterparts (and by different parties
hereto in different counterparts), each of which shall constitute an original,
but all taken together shall constitute a single contract. This letter
agreement, together with the MOU, constitute the entire contract among the
Parties with respect to the subject matter hereof and supersede all previous
agreements and understandings, oral or written, with respect thereto. Delivery
of an executed counterpart of a signature page to this letter agreement by
facsimile or in electronic (“pdf” or “tif”) format shall be effective as
delivery of a manually executed counterpart of this letter agreement.






[Signature Page Follows]








Page 3 of 4


37154234.1 08/14/2020


--------------------------------------------------------------------------------



Acknowledged and agreed upon by:




/s/ [**]
[**]
on behalf of
[**]
Date: September 23, 2019




/s/ [**]
[**]
on behalf of
US WorldMeds, LLC
Date: September 20, 2019






/s/ [**]
[**]
on behalf of
Britannia Pharmaceuticals Ltd.
Date: September 23, 2019



Page 4 of 4


[**] = CERTAIN CONFIDENTIAL INFORMATION OMITTED


37154234.1 08/14/2020